Citation Nr: 0603290	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  05-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 6, 
1996 for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from May 1943 to June 1943, 
December 1943 to April 1947, February 1948 to July 1950, and 
May 1952 to November 1968.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
the cause of the veteran's death and assigned an effective 
date of September 6, 1996.


FINDINGS OF FACT

1.  The Board denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in a 
decision of April 1993.  

2.  The appellant's request to reopen her claim was received 
on September 6, 1996.  The claim of entitlement to service 
connection for the cause of the veteran's death was 
subsequently reopened and granted.


CONCLUSIONS OF LAW

1.  The April 1993 Board decision which denied service 
connection for the cause of the veteran's death is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 
20.1104 (2005).

2.  The criteria for an effective date earlier than September 
6, 1996, for the award of service connection for the cause of 
the veteran's death have not been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.255, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In November 2004 the RO awarded service connection for the 
cause of the veteran's death and determined that September 6, 
1996  was the effective date for the benefit.  A timely 
notice of disagreement (NOD) to the effective date was 
received, and this appeal ensued.

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
found that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2004).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable in this 
case.

Factual Background

As noted above, the veteran died in March 1991.  The 
appellant submitted her original claim of entitlement to 
service connection for the cause of the veteran's death later 
that month.  

In a March 1991 rating decision the RO denied the appellant's 
claim.  She appealed to the Board.  

In an April 1993 decision, the Board denied the appellant's 
claim.  The Board noted that the veteran had died of a 
cerebrovascular accident and that chronic renal failure was a 
significant contributing factor in his death.  The Board also 
noted that the veteran had been service connected for a 
duodenal ulcer and prostatitis at the time of his death.  
After reviewing the evidence of record, which consisted of 
the veteran's death certificate and records from Methodist 
Hospital for the period from May 1989 to March 1991, the 
Board concluded that a disability of service origin did not 
cause, aid, or lend assistance to the production of the 
veteran's death.  The appellant did not appeal the Board's 
decision.  

The appellant submitted her request to reopen her claim in 
September 1996.  The RO determined in January 1997 that new 
and material evidence had not been received to reopen her 
claim.  

The appellant pursued her appeal to the Board.  In a March 
1999 decision the Board determined that new and material 
evidence had been received, reopened the appellant's claim, 
and remanded the case for the RO to obtain VA and private 
records as well as opinions pertaining to the cause of the 
veteran's death.  In an October 2001 decision, the Board 
denied the appellant's claim.  She appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court subsequently vacated the Board's decision and remanded 
the matter for additional development.  The Board remanded 
the case to the RO in May 2003.

In an August 2004 rating decision, the RO granted service 
connection for the cause of the veteran's death.  The grant 
was based on a statement from the veteran's private 
physician, M. B. Hassan, M.D., who pointed to various 
treatment notes and opined that the veteran had early renal 
disease in service.  He also noted that various medications 
that the veteran had been prescribed also affected the 
kidneys.  The RO determined that the appropriate effective 
date for the benefit was September 6, 1996, the date of 
receipt of the appellant's request to reopen.

In her September 2004 notice of disagreement, the appellant 
argued that the effective date for the benefit should be 
April 1, 1991.  She pointed out that she had filed for 
benefits immediately after her husband's death.

In November 2004, the appellant stated that her husband had 
died on March 2, 1991 and she had immediately filed for 
benefits.  

In her April 2005 substantive appeal, the appellant argued 
that she had continuously pursued her appeal from the time of 
the veteran's death.  She maintained that the evidence at the 
time of her original claim was the same as the evidence upon 
which the eventual grant of benefits was based.  

Analysis

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on a claim reopened after 
final adjudication of compensation or dependence and 
indemnity compensation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).  The Court has noted 
that when a claim to reopen is successful and the benefit 
sought is awarded upon readjudication, the effective date is 
the date of the claim to reopen.  Flash v. Brown, 8 Vet.App. 
3322, 340 (1995).

The appellant essentially contends that the effective date 
for the grant of service connection for the cause of the 
veteran's death should be April 1991, because she filed a 
claim immediately after the veteran died in March 1991.  
However, as discussed above, the Board denied the appellant's 
claim in an April 1993 decision.  She was apprised of her 
appellate rights at that time.  Although the appellant argues 
that she continuously prosecuted her claim beginning in March 
1991, the record reflects that she did not appeal the Board's 
April 1993 decision to the Court.  She did not submit a 
request to reopen her claim until September 1996.  The Board 
also notes the appellant's argument that the evidence upon 
which the eventual grant was based was the same as the 
evidence of record at the time of her original claim in 1991.  
However, the Board notes that the evidence upon which the 
grant of service connection was based was a new statement 
from the veteran's treating physician and was not of record 
at the time of the appellant's original claim.

In sum, the pertinent and undisputed facts in this case are 
that the appellant was properly notified of the Board's April 
1993 decision which denied service connection for the cause 
of the veteran's death.  Her application to reopen the claim 
was not received until September 6, 1996, and this 
application to reopen was eventually granted on the basis of 
new and material evidence other than service department 
records.  Under the law, the earliest possible effective date 
and the appropriate effective date in this case is the date 
of receipt of the reopened claim.


ORDER

Entitlement to an effective date earlier than September 6, 
1996 for the grant of service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


